Citation Nr: 0525577	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  01-08 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
loss of use of both feet.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from June 1968 to June 1971.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of October 2000 by 
the Department of Veterans Affairs (VA) regional office (RO) 
in Houston, Texas.  The decision, in pertinent part, denied 
entitlement to special monthly compensation based on loss of 
use of the feet.  The veteran appealed, but the Board denied 
the appeal in a decision of February 2002.

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In an Order issued 
in February 2005, the Court vacated the Board's decision and 
remanded the case to the Board.  The case is now before the 
Board for further action in accordance with the Court's 
order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There have been significant changes in the law and 
regulations applicable to the appellant's claim during the 
period of time this appeal has been pending.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The law is applicable to the veteran's claims.  The 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim, and 
which portion of any such information or evidence is to be 
provided by the claimant and which portion, if any, the VA 
will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5102 and 5103.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Second, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that, because of the change in the law 
brought about by the VCAA and the Quartuccio decision 
interpreting that law, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law and implementing regulations.  
Specifically, the RO did not provide a letter to the 
appellant discussing which portion of any necessary 
information or evidence is to be provided by the claimant and 
which portion, if any, the VA will attempt to obtain on 
behalf of the claimant.  A regulatory provision that 
permitted the Board to provide such notice, 38 C.F.R. § 
19.9(a)(2)(ii) (2002), was recently invalidated by the U.S. 
Court of Appeals for the Federal Circuit (Court of Appeals).  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

The Board also finds that additional relevant evidence may 
exist which has not been obtained.  In this regard, the Board 
notes that there are indications that the veteran receives 
disability benefits from the Social Security Administration.  
In this regard, a VA examination report dated in September 
2000 reflects that the veteran reported that he was in 
receipt of such benefits.  In light of the fact that the 
veteran's age was 58 years at that time, the Social Security 
benefits must have been awarded based on disability rather 
than having achieved retirement age.  

The Board concludes that the VA has an additional duty to 
assist with the development of evidence as the VA had not 
obtained evidence from the Social Security Administration 
regarding the veteran's claim for benefits with that 
organization.  Efforts to obtain such records should be 
accomplished.  The duty to assist is particularly applicable 
to records which are known to be in the possession of the 
Federal Government, such as military service department and 
Social Security Administration records.  See Counts v. Brown, 
6 Vet. App. 473 (1994); see also Martin v. Brown, 4 Vet. App. 
136, 140 (1993) (in deciding a claim for an increased rating, 
SSA's decision is "pertinent" to a determination of a 
veteran's ability to engage in substantially gainful 
employment, quoting Murincsak v. Derwinski, 2 Vet. App. 363, 
370 (1992)).  As such, the Board must obtain all of the 
records pertaining to the SSA decision as such records may be 
relevant to the claims for VA benefits.  See Collier v. 
Derwinski, 1 Vet. App. 413 (1991).  VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency.  These records include but are 
not limited to military records, including service medical 
records; medical and other records from VA medical 
facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.  

The Board also notes that the VCAA requires that the VA 
afford a veteran a medical examination or obtain a medical 
opinion when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  When the medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1991).  In the present case, 
the most recent examination regarding loss of use of the feet 
was conducted by the VA in September 2000.  That examination 
is too old to adequately reflect the veteran's current level 
of disability.  Accordingly, a new examination is required.  

Finally, the Board notes that numerous additional items of 
evidence have been added to the claims file since the 
issuance of the statement of the case in August 2001.  Some 
of the records contain information which appears to be 
relevant to the issue on appeal.  For example, a VA medical 
record dated in February 2004 indicated that the veteran was 
walking with a cane rather than using a wheelchair.  Such 
records have not yet been considered by the RO in connection 
with the claim for special monthly compensation.  The Board 
may not consider such evidence in the first instance without 
a waiver of RO consideration.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
appellant should include a statement as to 
the information and evidence necessary to 
substantiate the claim and should indicate 
which portion of any such information or 
evidence is to be provided by the claimant 
and which portion, if any, the VA will 
attempt to obtain on behalf of the 
claimant.  The notice should also advise 
the veteran to submit any evidence which 
he may have which pertains to the claim.  

2.  The RO should attempt to obtain all 
available evidence of which it becomes 
aware as a result of the appellant's 
response to the additional notice.   

3.  The RO should obtain from the SSA 
copies of all records pertinent to the 
veteran's claim for SSA disability 
benefits, as well as the medical records 
relied upon concerning that claim.  
Again, VA must continue its efforts until 
all records are obtained or unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain them would be futile.  If no such 
records exist, this should be documented.  

4.  Make arrangements with the appropriate VA 
medical facility for the veteran to be afforded the 
following examination:  An examination for the 
purpose of obtaining an opinion as to whether the 
veteran's service-connected disorders of the arms 
and legs are so severe that no effective function 
remains other than that which would be equally well 
served by an amputation stump with the use of a 
suitable prosthesis.  The determination must be 
made on the basis of the actual remaining function 
of the hand or foot, whether the acts of grasping, 
manipulation, etc., in the case of the hands, or of 
balance and propulsion, etc., in the case of the 
foot, could be equally well accomplished by an 
amputation stump with prosthesis.  To the extent 
possible, these determinations should be made based 
only on consideration of the service-connected 
disabilities without consideration of impairment 
due to any nonservice-connected disabilities.  Send 
the claims folder to the examiner for review.
5.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  In 
particular, the SSOC should contain all 
of the new laws and regulations 
applicable to the appellant's claim.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


